Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2021 has been entered.

DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-3, 9-15, 21-23, 25-27, and 32, as filed 11/02/2021, are currently pending and have been considered below.
Priority is generally acknowledged to 62/276,612 which was filed 01/08/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11, 13-15, 18-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (USP App. Pub. No. 2013/0066653) in view of Sullivan (USP App. Pub. No. 2015/0321022) and Seeberger (USP App. Pub. No. 2016/0015986).

Regarding claim 1, Joao discloses: An ambulatory medical device comprising a plurality of subsystems (pacemaker 60 and defibrillator 70 in FIG. 1), the ambulatory medical device comprising: 
--a garment to be worn by a patient (“The pacemaker can also be located external from the body of the patient, or can be attachable to the body of the patient, or can be wearable by the patient or can be integrated with or attached to the clothing of the patient,” par. [0012]), the garment comprising at least one electrocardiogram (ECG) sensor configured to acquire ECG data descriptive of the patient's cardiac activity (“The respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, can also provide and transmit real-time electrogram or real-time EKG data and/or information, and/or any data and/or any data and/or information regarding any arrhythmia(s),” par. [0045]) and indicative of whether the patient is experiencing a life-threatening cardiac arrhythmia (“life-threatening condition,” par. [0048]; “the individual or patient having experienced an arrhythmia which the respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, has detected and has declared to be an episode,” par. [0043]), and 
--at least one therapy electrode (defibrillator 70 in FIG. 1) configured to provide one or more therapeutic defibrillating or pacing shocks to the patient when the patient is experiencing a life- threatening cardiac arrhythmia (“monitoring real-time diagnostic information and/or stored diagnostic information, for detecting and/or treating Brady arrhythmias by both sensing and pacing any or all chambers of the heart, for performing an Anti-Tachycardia Pace of or for any or all chambers of the heart, for detecting and/or modulating a pacing rate based on feedback from the patient, from a respective pacemaker or defibrillator,” par. [0154]);
--a controller comprising a user interface, and at least one processor disposed in the controller and coupled to the at least one ECG sensor (“defibrillator monitor, displaying real-time EKG/EGM data,” par. [0150]), 
--the at least one therapy electrode, and the user interface, and configured to execute a plurality of self-diagnostic tests to evaluate operational integrity of each of the plurality of subsystems of the ambulatory medical device, at least one of the plurality of self-diagnostic tests comprising at least… an operational test of the at least one therapy electrode (“monitoring diagnostics, including, but not limited to, stored diagnostics, real-time diagnostics, detecting failures, malfunctions, or states of disrepair of, a respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, performing diagnostic routines to diagnose failures, malfunctions, or states of disrepair,” par. [0150]), 

	Joao discloses various aspects of a wearable defibrillator including diagnostics of both the shock-delivering portion and the sensor portion but Joao does not describe the diagnostics in detail. Joao does not expressly disclose but Sullivan teaches: 
(“the fact that the ECG electrode is moving relative to the skin provides a “quality factor” for using this signal relative to others which might be more stable,” par. [0069])
--produce test results indicative of the operational integrity of each of the plurality of subsystems, the test results comprising results of the ECG signal quality test of the at least one ECG sensor and the operational test of the at least one therapy electrode, identify subsystem status information descriptive of an operational status of the at least one ECG sensor based on the ECG signal quality test, identify subsystem status information descriptive of an operational status of the at least one therapy electrode based on the operational test of the at least one therapy electrode (“The self-test function may evaluate any one or more functions of the defibrillator for proper operation, such as whether the batteries are good, all the internal functions are operational, monitoring and therapy pads are attached and operational, or the like,” par. [0053]), and 
	It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Joao’s wearable pacemaker and defibrillator with Sullivan’s quality testing because this would prevent a patient from being in a life-threatening cardiac emergency without an operational pacemaker or defibrillator (see Sullivan par. [0064]). 

Joao and Sullivan do not expressly disclose but Seeberger teaches: provide a device health report for the ambulatory medical device to the patient via the user interface, the device health report comprising (a) an indication of whether the at least one ECG sensor is in an operational state or a nonoperational state as determined based upon the ECG signal quality test (Leads section of FIG. 7 showing a warning: Check RV, Atrial and LV Leads), and (b) an indication of whether the at least one therapy electrode is in an operational state or a nonoperational state as determined based upon the operational test (Battery and approximate time to explant in FIG. 7; “FIG. 7 is a schematic view of the “SUMMARY” tab 602 of the user interface, consistent with various aspects herein. The “SUMMARY” tab 602 can show the operator a general overview of information, such as patient information, lead information, battery information, event information, and setting information,” par. [0082]).
It would have been obvious to one of ordinary skill in the art to expand the wearable devices of Joao and Sullivan with Seeberger’s operational status report because quickly verifying operational status of the various subsystems would improve patient health by reducing the likelihood of device failure during a life-threatening event (see Seeberger par. [0003]). 

Regarding claim 2, Joao further discloses: wherein the plurality of subsystems comprises at least one of a monitor subsystem (65 and 75 in FIG. 1), a sensing electrode subsystem comprising the at least one ECG sensor (60 in FIG. 1), a therapy electrode subsystem (70 in FIG. 1), a battery subsystem, a base station subsystem, a garment subsystem, and a communications subsystem.

Regarding claim 3, Joao does not expressly disclose but Sullivan further teaches: wherein the base station subsystem comprises a battery charger subsystem (“To enable portability of defibrillator 300, power source 340 typically includes a battery. Such a battery is typically implemented as a battery pack, which can be rechargeable or not,” par. [0042]) and a base station user interface subsystem (“Module 350 can be charged from power source 340,” par. [0043]; user interface 370 in FIG. 3; “The base station may be configured to provide an unreadiness indication,” par. [0065).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Joao’s wearable pacemaker and defibrillator with Sullivan’s battery charger subsystem to ensure portability of the pacemaker and defibrillator (see Sullivan par. [0042]). 

Regarding claim 6, Joao does not expressly disclose but Seeberger teaches: wherein the device health report is configured to notify a user whether (a) the at least one ECG sensor is in the operational state or the nonoperational state based on the indication that is associated with the at least one ECG sensor, and (b) the at least one therapy electrode is in the operational state or the nonoperational state baesd on the indication that is associated with the at least one therapy electrode (“pop-up “SUMMARY” box 800,” par. [0083]; FIG. 7 shows notifications of these statuses). The motivation to combine is the same as in claim 1.

Regarding claim 7, Joao does not expressly disclose but Seeberger teaches: wherein the device health report comprises one or more visual user interface elements that provide one or more visual indications of whether (a) the at least one CFG sensor is in the operational state or the nonoperational state based on the indication that is associated with the at least one ECG sensor, and (b) the at least one therapy electrode is in the operational state or the nonoperational state based on the indication that is associated with the at least one therapy electrode (“pop-up “SUMMARY” box 800,” par. [0083]; the entire display 600 in FIG. 7 is interpreted as “one or more visual user interface elements that provide one or more visual indications”; FIG. 7 shows notifications of these statuses). The motivation to combine is the same as in claim 1.

Regarding claim 8, Joao does not expressly disclose but Seeberger teaches: wherein the one or more visual user interface elements comprise selectable visual user interface elements configured to receive input from a user (“The user interface 600 can allow the operator to enter commands for the implanted medical device, such as to schedule a system check procedure, and/or review results from a previously completed system check procedure, and/or to receive a status update for a current system check procedure,” par. [0081]). The motivation to combine is the same as in claim 1.

Regarding claim 9, Joao does not expressly disclose but Sullivan further teaches wherein the user interface comprises an audio output component and the device health report is configured to be rendered in audio format via the audio output component (“Alternative Audible Reliable Readiness Indicators,” par. [0061]). The motivation to combine is the same as in claim 1.

Regarding claim 10, Joao does not expressly disclose but Sullivan further teaches: wherein the device health report comprises at least one of icons, animation, video, and textual information relating to a corresponding one of the plurality of the subsystems (“device-status image/text,” par. [0060]). The motivation to combine is the same as in claim 1.

Regarding claim 11, Joao further discloses: wherein the user interface is integral to a remote device distinct from the medical device (“The central processing computer 10 also includes an output device 10I for output any data, information, report, etc., described herein. In the preferred embodiment, the output device 10I can be a printer, a display, a transmitter, a modem, and/or any other device which can be used to output data,” par. [0158]).

	Regarding claims 13-15, 18-20, 21-23, 25, and 29 the claims are rejected with the same reasoning as claims 1-3, 6-8, 9-11, 1, and 1 (respectively).

Regarding claim 26, Joao does not expressly disclose, but Sullivan further teaches wherein providing the device health report comprises providing operational status information descriptive of at least one of a monitor subsystem, a sensing electrode subsystem comprising the at least one ECG sensor, a therapy electrode subsystem, a battery subsystem, a base station subsystem, a garment (“device-status image/text,” par. [0060]), and a communications subsystem. The motivation to combine is the same as in claim 1.

Regarding claim 27, Joao does not expressly disclose, but Sullivan further teaches wherein providing the operational status information comprises providing operational status information descriptive of at least one of a battery charger subsystem, a sensing electrode subsystem, a therapy electrode subsystem, a gel deployment subsystem, a sensor interface, a therapy delivery interface (“device-status image/text,” par. [0060]), a processing subsystem, and an energy storage and delivery subsystem. The motivation to combine is the same as in claim 1.

Regarding claim 30, Joao does not expressly disclose, but Sullivan further teaches wherein the instructions to provide the device health report comprise instructions to provide operational status information descriptive of at least one of a monitor subsystem, a sensing electrode subsystem comprising the at least one ECG sensor, a therapy electrode subsystem, a battery subsystem, a base station subsystem, a garment subsystem (“device-status image/text,” par. [0060]), and a communications subsystem (note that Seeberger also teaches this in FIG. 7). The motivation to combine is the same as in claim 1.

Regarding claim 31, Joao does not expressly disclose, but Sullivan further teaches wherein the instructions to provide the operational status information comprise instructions to provide operational status information descriptive of at least one of a battery charger subsystem, a sensing electrode subsystem, a therapy electrode subsystem, a gel deployment subsystem, a sensor interface, a therapy delivery interface (“device-status image/text,” par. [0060]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joao (USP App. Pub. No. 2013/0066653) in view of Sullivan (USP App. Pub. No. 2015/0321022), Seeberger (USP App. Pub. No. 2016/0015986), and Cowan (USP App. Pub. No. 2014/0046391).


Regarding claim 12, Joao does not expressly disclose but Yuen teaches: wherein the user interface comprises an email client (“In addition, one or more app(s) 1129 can be stored in memory 1124, as mentioned above. App(s) 1129 can also include instructions that can be executed by controller 1122. Common app(s) 1129 can be provided for a contacts module, an email client module, a calendar module, a camera module, a maps module, and so on,” par. [0136]).
It would have been obvious to one of ordinary skill in the art to expand the wearable devices of Joao, Sullivan, and Seeberger with Cowan’s email client because this would improve the communication of the wearable device information (see Cowan par. [0008]). 


Response to arguments
Applicant's arguments filed 11/02/2021 have been fully considered and are discussed below. 
Regarding the prior art rejections, Applicant argues that the combination of Joao and Sullivan fail to teach, e.g., identification of subsystem status information descriptive of an operational status of an ECG sensor based on an ECG signal quality test and an operational status of a therapy electrode based on an operational test. Remarks page 13. Applicant does not address the teachings of Seeberger (e.g., FIG. 7) which were cited as teaching these limitations in the action dated 08/03/2021. Those teachings are repeated and elaborated on here and render the arguments about Sullivan and Joao moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626